Citation Nr: 1636805	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  08-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus, type II.

3.  Entitlement to service connection for a skin disorder, to include basal cell carcinoma, actinic keratosis, seborrheic keratosis, cherry handiomas, lentigo, and various cysts.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 through November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's testimony was received during a January 2012 Board hearing.  A transcript of that testimony is associated with the record.

In March 2012, the Board denied the Veteran's claims for service connection for diabetes mellitus and for hypertension.  The remaining issue of entitlement to service connection for a skin condition, recharacterized at that time as basal cell carcinoma, was remanded for further development.

Subsequently, the Veteran appealed the Board's denials concerning diabetes mellitus and hypertension to the United States Court of Appeals for Veterans Claims (Court).  During that appeal, counsel for the Veteran and for the VA Secretary (the parties) filed a Joint Motion for Partial Remand.  The parties argued that VA efforts to corroborate the Veteran's purported exposure to herbicides during service were incomplete.  In that regard, they noted that an October 2009 VA inquiry for morning reports received no response.  Additionally, the parties noted, the issue of the Veteran's entitlement to service connection, claimed as being secondary to diabetes mellitus, is inextricably intertwined with the issue concerning his entitlement to service connection for diabetes mellitus.  The parties asserted that, where the issue concerning the Veteran's diabetes mellitus is to be remanded to the Board, the issue concerning his hypertension must also be remanded.  The motion was granted by the Court in October 2012 and the issues remanded for further development.

The matter was subsequently returned to the Board.  In June 2013, the Board remanded the issues concerning the Veteran's diabetes mellitus and hypertension for further development.  Such development was to include:  contacting the Veteran to obtain additional information concerning his herbicide exposure; contacting appropriate agencies to obtain morning reports and flight records pertaining to the Veteran during his period of assignment to the 305th Organizational Maintenance Squadron, and also, to determine whether he had ground service in Da Nang, Vietnam; contacting the Joint Services Records Research Center to determine the locations of the Veteran's unit assignments during his period of service; and, readjudication of the issues by the Agency of Original Jurisdiction (AOJ).

In September 2013, the Board remanded the matter once again for still additional development, to include:  contacting the Veteran for additional information concerning purported herbicide exposure during service in Guam, Laos, and Cambodia; obtaining records for additional private treatment identified by the Veteran in an August 2013 VA Form 21-4142; making efforts to follow-up with the RO's contact with NPRC in June 2013; contacting JSRRC to corroborate the locations of the Veteran's units; arranging the Veteran to undergo a VA skin examination; and, readjudication of the issue on appeal by the AOJ.

After the AOJ undertook efforts to perform the development directed in September 2013, the matter returned to the Board.  In July 2015, however, the Board determined that the development action taken by the AOJ was inadequate and that still additional development was required.  Such development was to include:  efforts to corroborate the proximity of the flight line, coffee shop, mess hall, hooches, and living quarters relative to the perimeter at Takhli RTAFB; records for additional treatment identified by the Veteran; arranging the Veteran to undergo VA examinations of his diabetes, hypertension, and skin; and, readjudication of the issues by the AOJ.

The development ordered by the Board in the July 2015 remand has been performed.  The matter returns to the Board for de novo review.

As discussed fully below, the evidence shows that the Veteran has had various skin disorders that have involved different areas of his body.  The Board has again recharacterized the issues concerning the Veteran's skin disorder in order to reflect the same.

The issues of the Veteran's entitlement to service connection for hypertension and for a skin disorder, to include basal cell carcinoma, actinic keratosis, seborrheic keratosis, cherry handiomas, lentigo, and various cysts, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed as having been exposed to herbicides during his active duty service.

2.  The Veteran has diabetes mellitus, type II that is related presumptively to his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Given the favorable actions taken below as to the issue adjudicated fully herein, no further notification or assistance in developing the facts pertinent to that matter is required.

II.  Herbicide Exposure

In his claims submissions and hearing testimony, the Veteran asserts that he was exposed to herbicides during service at  Takhli Royal Thai Air Force Base, Thailand (Takhli RTAFB) during the time frame from 1965 through 1966.  In that regard, he reports that he had herbicide exposure in various different ways.

For purposes of this appeal, the Board is drawn primarily to the Veteran's assertion that he performed duties primarily as a jet mechanic, which entailed work in aircraft recovery, repair, refueling, and restocking and resupplying aircraft in between missions.  Thus, he seems to assert that his primary duties required him to be on the flight line at Takhli RTAFB, and hence, close to the perimeter of the base.

Under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who served in the Republic of Vietnam during the period from January 9, 1962 through May 7, 1975 shall be presumed to have been exposed during service to an herbicide agent.  That presumption may be rebutted by affirmative evidence to the contrary.

Notably, federal regulations contain no express provisions regarding herbicide use in Thailand during the period mentioned above.  Still, a Department of Defense study entitled, "Project CHECO Southeast Asia Report: Base Defense in Thailand" determined that herbicides were used on the fenced-in perimeters of military bases in Thailand in order to eliminate vegetation and ground cover for base security purposes.  VA "has determined that special consideration of herbicide exposure on a factual basis should be extended" to veterans who served "on or near the perimeters of Thailand military bases." M21-1MR, Part IV.ii.2.C.10.q.  VBA's Adjudication Procedures Manual, M21-1MR (M21-1MR) provides that herbicide exposure should be conceded on a direct/facts found basis where a veteran served in the U.S. Air  Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR, Part IV.ii.2.C.10.q.

Consistent with the Veteran's assertions, service personnel records show that the Veteran did perform duties primarily as a jet mechanic.  Also consistent with his assertions, service treatment records dated from June through July of 1966 document that the Veteran received medical treatment while stationed at Takhli RTAFB, and hence,  corroborates that he was deployed there.  In view of the foregoing information, the Board finds that it is likely that the Veteran performed his regular duties on the flight line at Takhli RTAFB.  The claims file contains overhead photographs, maps, and blueprints that depict Takhli RTAFB.  Those documents show that the runway and flight line at the base were located adjacent to the perimeter.

Based on the foregoing information, the evidence shows that the Veteran did perform regular duties along and within close proximity to the perimeter at Takhli RTAFB.  Consistent with the Department of Defense findings cited above and the VA's adopted policy, the Board concludes that the Veteran was likely exposed to herbicides during his active duty service.

III.  Service Connection for Diabetes Mellitus, Type II

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidentiary showing of the following elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish the occurrence of a chronic disease during service, the evidence must show the existence of a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Even in instances where the record does not contain affirmative evidence of the occurrence of a disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  38 C.F.R. § 3.303(b).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the foregoing service connection principles, 38 C.F.R. § 3.309(e)  identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) include diabetes mellitus, type II.

As discussed above, the evidence shows that the Veteran was likely exposed to herbicides during his active duty service.  In conjunction with the same, post-service private treatment records from Internal Medicine Associates show that diabetes mellitus was diagnosed in late 2000.  That diagnosis was confirmed during VA examinations conducted in September 2006, May 2014, and November 2015.  Pursuant to 38 C.F.R. § 3.309(e), the Veteran's diabetes is presumed related to his in-service herbicide exposure.

The Veteran is entitled to service connection for diabetes mellitus, type II.  To that extent, this appeal is granted.


ORDER

Service connection for diabetes mellitus, type II is granted.


REMAND

Concerning the issue of the Veteran's entitlement to service connection for a skin disorder, the records show that the Veteran has had ongoing and recurring basal cell carcinoma since March 2008.  During a November 2015 VA examination, the VA examiner opined that, if the Veteran is determined as having been exposed to herbicides during service, it is likely that his basal cell carcinoma is related to such herbicide exposure.  In support of that conclusion, the examiner cites a 2014 medical study published in U.S. Medicine, titled, "Agent Orange Exposure Appears to Double Risk of Invasive Skin Cancer," and authored by Mark Clemens, M.D. of the University of Texas M.D. Anderson Cancer Center.  According to the examiner, the study revealed that 51 percent of tested herbicide exposed veterans had non-melanotic skin cancer.  According to the examiner, that rate is twice the rate of the occurrence of such diseases in similarly aged members of the general population.  Based on the findings from the cited study, the examiner concluded that the Veteran's basal cell carcinoma is likely related to his active duty service, assuming that herbicide exposure is conceded.

Although the 2014 study cited by the VA examiner appears to come from research conducted at a prominent and well-known cancer institute, it is unclear to the Board as to whether the medical community at large assigns any significance to that study.  Toward that end, it is also unclear to the Board as to whether the findings from that study have been accepted to the extent that the medical community now recognizes that there is a likely etiological relationship between herbicide exposure and basal cell carcinoma.

Under the circumstances, the claims file should be provided to an appropriate VA physician for his or her review.  The designated VA physician should be asked to review the claims file and the 2014 study cited in the November 2015 VA examination, and, provide an opinion as to whether the Veteran's basal cell carcinoma is related in any way to his in-service herbicide exposure.  38 C.F.R. § 3.159(c)(4).

In relation to the issue concerning the Veteran's entitlement to service connection for hypertension, the Veteran reported during a November 2015 VA examination that he believed that his hypertension began within a year from his separation from service in November 1966.  In conjunction with the same, the Board notes that the Veteran testified during a May 2009 DRO hearing that physical examinations conducted in 1966 as part of his employment with American Airlines revealed mild hypertension.

If certain diseases, such as cardiovascular-renal diseases including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Given the Veteran's contentions and the foregoing regulation, the medical records and employment relating to the Veteran's period of employment with American Airlines in 1966 may contain additional evidence that might assist the Veteran in establishing his claim for service connection for hypertension.  As such, VA must undertake efforts at this time to obtain those records.  38 C.F.R. § 3.159(c)(1).

Prior to obtaining the medical opinions ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his skin and hypertension since the November 2015 VA examinations.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his claims for service connection for hypertension and for skin disorders since November 2015, and if so, assist him in obtaining it.  Any relevant VA treatment records dated from November 2015 to the present should also be associated with the record.

2.  Obtain the employment records and medical records related to the Veteran's employment at American Airlines in 1966.  If such efforts yield negative results, a notation to that effect should be noted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the claims file should be made available to an appropriate VA physician for an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's basal cell carcinoma was caused by or resulted from the Veteran's in-service herbicide exposure.

For purposes of rendering the opinion, the designated VA physician should also be asked to review the 2014 study cited in the November 2015 VA examination, published in U.S. Medicine, titled "Agent Orange Exposure Appears to Double Risk of Invasive Skin Cancer," and authored by Mark Clemens, M.D. of the University of Texas M.D. Anderson Cancer Center.  Also, the designated VA physician will assume that the Veteran was exposed to herbicides during service.

The opinion should include a complete rationale for the opinions rendered.  Such rationale must include a discussion of all relevant findings from the record and applicable medical principles.  The stated rationale should also include consideration and discussion of the following questions:

	(a) do you concur with the previous November 2015 	VA examiner's conclusion that the Veteran's basal cell 	carcinoma is likely related to his in-service herbicide 	exposure?

	(b) do the findings expressed in the 2014 study 	entitled "Agent Orange Exposure Appears to Double 	Risk of Invasive Skin Cancer" support the existence of 	an etiological relationship between basal cell 	carcinoma and herbicide exposure?  If so, do the 	findings expressed in the study reflect the current 	understanding of the medical community regarding 	the existence of an etiological relationship between 	Vietnam-era herbicide exposure and basal cell 	carcinoma?

	(c) if you disagree with the conclusions expressed in 	the previous November 2015 VA examination, why 	do you disagree?

If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  All findings, conclusions, and supporting rationale should be expressed in the report.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


